Citation Nr: 1452386	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The January 2011 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus based, in part, on the absence of current diagnoses.  In December 2011, VA received new and material evidence in the form of a December 2011 VA examination report diagnosing bilateral hearing loss and tinnitus.  38 C.F.R. § 3.156(b) (2014).  The RO confirmed and continued the prior denial in a January 2012 rating decision.  The Veteran filed a notice of disagreement in April 2012.  He was issued a statement of the case in June 2012.  He filed a substantive appeal in August 2012.  

In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that he has a current bilateral hearing loss disability and tinnitus that can be attributed to in-service exposure to noise.

The Veteran's service treatment records reflect that his hearing was measured, in decibels, as follows at the time of his July 1970 enlistment examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
-10
5
5

The Veteran's service treatment records reflect that his hearing was measured, in decibels, as follows at the time of his March 1972 separation examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10
		
The above evidence reflects that the Veteran did not manifest hearing loss for VA purposes during service, but it does demonstrate an upward shift in all measured frequencies bilaterally in the course of his service.

The Board notes that the lack of any evidence that a veteran exhibited a hearing loss disability (within VA standards) during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In the case at hand, the service department records indicate that the Veteran was a communication center specialist during service.  At his hearing, the Veteran testified to the effect that he was exposed to loud noise during basic training and from the loud chattering of the teletypes.  He related that he learned to use the teletype in a class with at least 16 other people, and all of the teletypes were operating at the same time.  Also, he described operating the teletype underground during 12-hour shifts when stationed in Panama for a period of 10 months. 

The record evidence also contains audiometric test results reflecting an upward shift in tested thresholds in service, though they still do not meet the requirements for 'disability' under 38 C.F.R. § 3.385.  Finally, the December 2011 VA examination report reveals that the Veteran has a current, bilateral hearing loss disability, as VA defines.  38 C.F.R. § 3.385.  However, the December 2011 VA examiner did not consider whether there is a medically sound basis to attribute the post-service conditions of a bilateral hearing loss disability and tinnitus to the in-service exposure to noise, as described by the Veteran, or whether such conditions are more properly attributable to intercurrent causes.  The Board, therefore, finds it necessary to remand this case for a VA examination and opinion.  Given the concerns that the Veteran expressed about the last VA examiner, and to accord the Veteran every possible consideration, the Board finds it appropriate to direct that the VA examination be conducted by an individual other than the individual who conducted the December 2011 VA examination.

While this case is on remand, the AOJ should ensure that any outstanding medical records have been obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any outstanding medical records have been obtained and associated with the claims file.

2.  Following completion of the above, schedule the Veteran for an examination with an examiner other than the individual who conducted the December 2011 VA examination to obtain a medical opinion as to etiology of the Veteran's current bilateral hearing loss disability and tinnitus.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should provide an opinion addressing the following questions:  

(1) Is it at least as likely as not (50 percent probability or greater) that the bilateral hearing loss disability, which the Veteran now has, can be attributed to any incident of service, including military noise exposure from basic training and from his duties as a teletype operator?

In offering the above opinion the examiner must address the significance of the upward shift in tested thresholds found on audiometric measurements at separation in March 1972, when compared with the audiometric measurements at enlistment examination in July 1970, even though they did not satisfy the requirements for 'disability' under 38 C.F.R. § 3.385 during service.  

(2) Is it at least as likely as not (50 percent probability or greater) that the current diagnosis of tinnitus, which the Veteran now has, can be attributed to any incident of service, including military noise exposure from basic training and from his duties as a teletype operator?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3.  After the development requested above has been completed, re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



